Title: 8th.
From: Adams, John Quincy
To: 


       This morning Emerson went to Hingham, and I walk’d over to Weymouth, and dined with Doctor Tufts. I found Miss Brookes there and had a long conversation in order to remove from her mind some impressions very unfavorable to me, which a classmate of mine was so kind as to raise, by telling her a number of absolute falsehoods.
       There are among mankind numbers who have such a trifling defect as to propagate such fictitious stories which are calculated only to ruin the character of a person for whom they profess uncommon friendship. And yet I have seen many a good soul, with more benevolence and sincerity, than knowledge of human nature, complain, that he had been injured without ever giving any cause, that misrepresentation had been employed to destroy his reputation, and break out with the utmost indignation against a man, who was capable of what he would call, so base an action. But the man who expects that all mankind, or the circle in which he moves will treat him according to his real merits, must have very little experience in the ways of men. It is not worth while I think, upon such occasions to make a noise about a trifle: but say with the Poet 
         
          To virtue only, and its friends, a friend,
          The world beside may censure or commend.
         
         If the good opinion of the world can be obtained in an honorable manner, it is not to be slighted: but the roar of the million would be dearly bought by one unjust, or ungenerous action.
       At about 4 o’clock I mounted my horse, and rode to Braintree, where I found a numerous company of gentlemen and Ladies from Boston, who had dined there. It was almost half past 6 when I left my uncle’s house, and at 9 I arrived in Cambridge. I found my classmate Packard here, and lodg’d with him.
      